Citation Nr: 1626192	
Decision Date: 06/29/16    Archive Date: 07/11/16

DOCKET NO.  12-10 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney at Law


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel






INTRODUCTION

The Veteran served on active duty from August 1974 to June 1976.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In the Veteran's April 2012 substantive appeal (VA Form 9), he requested a Travel Board hearing.  The Veteran withdrew his request for a hearing in September 2013.   

When the issue was last before the Board in April 2015, it was remanded for further development.  The case has since been returned to the Board for further appellate action.

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System.  


REMAND

The Board's review of the record reveals that further development is warranted before the claim on appeal is decided. 

The Veteran contends that he has an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), related to his active service.  Specifically, he asserts that his variously diagnosed psychiatric disorder is due to stress in service from playing war games in the mountains and facing the possibility of being deployed to Vietnam.  Additionally, the Veteran alleges that a substance abuse disorder began in service.

In compliance with an April 2015 Board remand, the Veteran was afforded an additional VA examination in January 2016 to determine whether any psychiatric diagnosis present during the pendency of the claim was related to active service, with an opinion assessing the Veteran's history of alcohol and drug use and the conflicting conclusions between an August 2014 private opinion and January 2015 VA examination report.

The January 2016 VA examiner provided diagnoses of moderate alcohol use disorder and rule out malingering.  The examiner opined that the Veteran did not meet the diagnostic criteria for PTSD because he did not report any event that would qualify as a Criterion A stressor.  Further, the examiner found the Veteran's alcohol use disorder was less likely than not related to his military service because evidence of record indicated that the Veteran began using alcohol prior to active service.  The examiner explained that it was not possible to provide an opinion as to whether the Veteran met the criteria for any other mental disorder without resort to speculation because the Veteran was not a credible historian.  Specifically, the examiner found that the Veteran's responses to psychometric testing at the examination strongly suggested malingering.  Regardless, the examiner concluded that it was "quite unlikely" that the Veteran had any mental disorder related to his active service and noted that the August 2014 private assessment linking a mood disorder to active service did not conduct psychometric testing or provide any diagnosis according to the 5th Edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM-5).   

The Board finds the January 2016 VA examination report inadequate for adjudicative purposes because the opinion does not adequately address whether a psychiatric disorder has been present during the period of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim).  The January 2016 VA examiner opined that it was not possible to determine if the Veteran had any psychiatric disorder other than alcohol use disorder or PTSD without resort to speculation, but it is unclear whether the examiner was unable to provide an opinion on the Veteran's prior diagnoses, to include the August 2014 private diagnosis of mood disorder not otherwise specified and July 2013 VA treatment records' diagnoses of major depressive disorder with psychotic features, polysubstance abuse, and psychosis.  

The Board notes that examiner also did not provide a rationale that included all relevant evidence of record when finding that it would be mere speculation to determine whether the Veteran had any other psychiatric diagnoses.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010) (requiring an opinion to clearly consider "all procurable and assembled data" when determining that a conclusion cannot be reached without resort to speculation).  Specifically, the examiner did not address June 2013 VA treatment notes indicating that the Veteran began to hear voices in his late-teenage years and statements from an ex-wife, sister, and friend noting that the Veteran's behavior and mood changed after separation from active service.

Moreover, the January 2016 VA opinion is inadequate because it relied, in part, on the inaccurate premise that the August 2014 private opinion did not include a DSM-5 diagnosis or psychometric testing.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (stating that a medical opinion based on an inaccurate factual premise is not probative).  The August 2014 private assessment included a VA Disability Benefits Questionnaire (DBQ) that provided a diagnosis of mood disorder not otherwise specified with a notation that a mental status examination was performed.

In light of the cumulative record discussed above, the originating agency should arrange for the Veteran to be afforded an additional VA examination to determine the nature and etiology of all acquired psychiatric disorders present during the period of the claim.

As the case must be remanded, the RO or the Appeals Management Center (AMC) should obtain and associate with the record any outstanding, pertinent records, to include any VA records for the period from July 2013 to the present.




Accordingly, this case is REMANDED to the RO or the AMC, in Washington, D.C., for the following actions:

1. Undertake appropriate development to obtain any outstanding records pertaining to the Veteran's claim, to include any VA Medical Center treatment records for the time period from July 2013 to the present.

2. Then, the Veteran should be provided a VA examination by an examiner with sufficient expertise to determine the nature and etiology of all acquired psychiatric disorders present during the period of the claim (January 2011 to the present).  All pertinent evidence of record must made available to and reviewed by the examiner.  Any indicated studies should be performed.  

Following the review of the Veteran's pertinent history and the examination of the Veteran, the examiner should identify all acquired psychiatric disorders that have been present during the period of the claim.  

With respect to each such disorder, the examiner should state an opinion as to whether it is at least as likely as not that the disorder originated during the Veteran's active service or is otherwise etiologically related to the Veteran's active service.

If the examiner determines that alcohol dependency or abuse has been present during the period of the claim, the examiner should state whether it was caused or permanently worsened by another psychiatric disorder.  If so, the examiner should identify that psychiatric disorder.

The rationale for all opinions expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

3. The Veteran must be given adequate notice of the date and place of any requested examinations.  A copy of all notifications, including the address where the notice was sent, must be associated with the record if the Veteran fails to report for any scheduled examination.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.  38 C.F.R. § 3.655.

4. The RO or the AMC should also undertake any other development it determines to be warranted.

5. Then, the RO or the AMC should readjudicate the issue on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




